In an action for a divorce *582and ancillary relief, the defendant husband appeals from such much of an order of the Supreme Court, Nassau County (Widlitz, J.), dated December 11, 1985, as amended December 13, 1985, as directed him to pay the plaintiff wife $350 per week in maintenance, all the carrying charges on the marital residence and a Florida condominium, including utilities, $5,000 in counsel fees and $2,500 for accountant’s fees, and denied his cross motion for leave to sell the Florida condominium, and the plaintiff wife cross-appeals, on the ground of inadequacy, from so much of the order as awarded her maintenance, counsel fees, and expert fees.
Ordered that the order, as amended, is affirmed, insofar as appealed from, without costs or disbursements.
Special Term did not commit error or abuse its discretion in its award of pendente lite relief. Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.